                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 LISA BARBOUNIS                                 :
                                                :
                         Plaintiff,             :
 -vs-                                           :   CIVIL ACTION NO. 2:19-cv-05030-JDW
                                                :
 THE MIDDLE EAST FORUM,                         :
 DANIEL PIPES (individually),                   :
 GREGG ROMAN (individually), and                :
 MATTHEW BENNETT (individually)                 :
                                                :
                         Defendants.            :

   DEFENDANT’S REPLY IN SUPPORT OF THEIR PETITION FOR ATTORNEYS’
      FEES AS SET FORTH IN THE COURT’S NOVEMBER 13, 2020 ORDER

        To correct material misstatements and misrepresentations in the Response of plaintiff Ms.

Lisa Barbounis (“Ms. Barbounis” or “Plaintiff”) (ECF No. 91) to Defendant’s Petition for

Attorneys’ Fees (“Petition,” at ECF No. 81, filed in accordance with the Court’s November 13,

2020 Order, at ECF No. 74), defendant The Middle East Forum (“The Forum,” “MEF,” or

“Defendant”), through its counsel, is compelled to submit this short Reply in support of its Petition.

        1. Plaintiff Again Improperly Challenges This Court’s Order Granting Fees

        As noted in Defendant’s Petition, on November 13, 2020, this Court held a hearing to

address Plaintiff’s Counsel’s repeated failures to abide the Court’s prior orders and granted

Defendant’s renewed Motion for Contempt.            Attorney Carson failed to file a response to

Defendant’s Renewed Motion, which included its request for fees. Instead, he objected to the fee

award on the record and was immediately overruled by the Court:

                 THE COURT: … Mr. Carson, I’m going to order you to pay the fees that
                 were incurred for them [The Forum] to prepare this motion. . . . And the
                 fees go to preparing the motion and for this hearing.
                                                     ...




LEGAL\50080221\1.docx
                 MR. CARSON: Your Honor, if everything was produced, I have to pay
                 them to file a motion when every possible thing in the case was already
                 produced?1

                 THE COURT: Mr. Carson, you’re paying for them to file a motion because
                 it’s clear to me that not everything is – or if everything has been produced,
                 it’s by blind luck.

                 MR. CARSON: No, it’s not by blind luck. It’s by all the work that I’ve
                 done in the case.

                 THE COURT: You’d better be really careful. This is not the time you want
                 to be arguing with me and snippy with me about this, Mr. Carson. I’m going
                 to tell you right now that you conceded earlier on the record that you can’t
                 file a certification right now that you’re in compliance with my order of
                 October 26th because you haven’t reviewed all the media files. You don’t
                 know what’s in those media files, so you can’t sit here and tell me that you
                 know definitively that all responsive materials have been produced.

                 MR. CARSON: Right.

                 THE COURT: Okay? So that’s why I’m ordering a fee award. You haven’t
                 complied with my order.

(See Transcript of November 13, 2020 Hearing, at pp. 41-43.) That same day, the Court issued an

order holding that “an award of attorneys’ fees for MEF’s costs of preparing this Motion and

participating in today’s hearing is appropriate…” (ECF No. 74).2

        On November 25, 2020, Attorney Carson filed a motion for reconsideration of the Court’s

November 13th Order, baselessly claiming that the fee award was unjustified because, “[a]t no

time did Defendants even inform Plaintiff that they believed there were discovery deficiencies”

and accusing, without a shred of evidence, defendant Daniel Pipes, the president of The Forum, of

“criminal conduct in the form of blackmail, plain and simple.” (ECF No. 83, at pp. 18-20). On



1
 As Mr. Carson has repeatedly admitted, and as this Court is by now well aware, “everything”
has not been produced.
2
 As ordered, The Forum submitted its Petition for Attorneys’ Fees on November 20, 2020. (ECF
No. 81).

                                                   2
LEGAL\50080221\1.docx
December 4, 2020, in yet another hearing necessitated by Attorney Carson’s and Plaintiff’s

inability or refusal to follow the Orders of this Court, Attorney Carson again requested

reconsideration of the fee award and his request was again denied, both on the record and in

writing. (December 4, 2020 Transcript, at pp. 80-81 and ECF No. 85).

        Now, despite having been heard from this Court on no less than three previous occasions

that The Forum is entitled to an award of fees to cure the prejudice and expense caused by Attorney

Carson’s own refusal to follow prior orders, he disregards yet another of those prior Orders and

asks for a fourth bite at the proverbial apple. In so doing, Attorney Carson again falsely states that

“Defendants did not even try to contact Plaintiff to discuss the issues presented in Defendants [sic]

Motion for Contempt,” (Response, at p. 4), an assertion belied by the extensive record, the docket

and this Court’s prior findings. Inexplicably, even now, Attorney Carson argues that “[t]here was

no discovery violation as Plaintiff had previously produced to Defendants all other documents in

her care, custody or control other than electronic discovery.” (Id. at 4-5.) For Attorney Carson to

make such a representation to this Court, after his and his client’s own failures to produce

discovery and abide Court orders, is either a brazen falsehood or a breathtaking misunderstanding

of the record and his own conduct.3

        Attorney Carson has demonstrated here, and in other cases in the Eastern District, what can

charitably be called an inability to follow the Orders of this Court.4 He takes Orders as suggestions

rather than the instructions that they are. In doing so, he forces his adversaries and the Court to




3
 Attorney Carson also states that “Defendant [sic] Motion for Contempt has yielded to
Defendants all the discoverable information Defendants sought.” (ECF No. 91 at p.5). As the
most recent status reports submitted by the Parties make clear, this statement is untrue.
4
 That history is set forth in detail in Defendants’ prior filings and Orders from this Court. (ECF
Nos. 59, 61, 62, 63, 65, 68, 69).

                                                  3
LEGAL\50080221\1.docx
expend resources to challenge those failures, repeatedly, until he finally decides to comply. His

attempt to have this Court again reconsider the denial of his prior motion to reconsider this Court’s

fee award is but the latest example of his frustrating, wasteful refusal to abide this Court’s Orders,

and it should be denied.

        2. Attorney Carson’s Attacks On The Forum’s Witnesses Are Misleading And False

        For the second time, Attorney Carson points to the deposition testimony of defendants

Daniel Pipes and Gregg Roman as the basis for his request for reconsideration of the Court’s fee

award. In so doing, he claims that both Mr. Pipes and Mr. Roman “diverted their attention away

from testimony to taunt counsel for Lisa Barbounis and gloat over the Court’s award of attorneys’

fees in the November 13, 2020 Order.” (ECF No. 91, at p. 2). Notably, Attorney Carson again

fails to cite to, include or even quote from this alleged testimony. This is because Attorney Carson

knows that his description of this testimony is false.

        Indeed, Attorney Carson has a penchant for antagonizing, attacking, and talking over

witnesses (and opposing counsel), in depositions and then feigning surprise when the witness gets

upset with such improper treatment. The comment from Mr. Roman to which Attorney Carson

refers came after Attorney Carson incorrectly denied that his Complaint filed on behalf of Catriona

Brady wrongfully accused Mr. Roman of “sexual assault,” and when shown the Complaint and the

paragraph where the false allegation was made, he claimed that “it’s a typo.” (See Exhibit A,

Deposition of Gregg Roman, pp. 256-267.) The comment from Mr. Pipes came after Attorney

Carson repeatedly cut Mr. Pipes off during answers and asked a series of antagonizing questions

of Mr. Pipes, including questions accusing him of sex trafficking, and then specifically asked Mr.

Pipes, “How much money have you received from our firm?” (See Exhibit B, Deposition of

Daniel Pipes, at pp. 158-162.) To represent to this Court that Mr. Pipes and Mr. Roman simply



                                                  4
LEGAL\50080221\1.docx
chose to divert their testimony to “taunt” Plaintiff’s counsel is at best misleading and at worst a

clear lie.

        3. The Time Expended By Defense Counsel Was Reasonable

        As set forth in the sworn certifications accompanying Defendant’s Petition, Defendant

incurred $7,898.00 in connection with preparing the Motion for Contempt, preparing for the

contempt hearing and attending the hearing, and $1,564.00 in connection with the preparation of

the Court ordered Fee Petition. These fees would not have been incurred but for Attorney Carson’s

discovery misconduct and continuing disregard for the orders of this Court. Notably, the hours

incurred in responding to Attorney Carson’s misconduct conservatively presented in Defendant’s

petition and strictly limited to the motion for contempt and the attendant hearing. The notion that

“Defendants [sic] Petition outlines Defendants’ objective to use the Court’s order to rack up as

much fees as possible,” (ECF No. 91 at p. 2), is absurd.

        Attorney Carson’s challenges to the number of hours expended by defense counsel likewise

ignore that they were necessitated by his own misconduct. As set forth in Defendants’ prior

motions and petitions, Attorney Carson’s discovery failures and abuses in this matter and his

willful disregard of Court orders are of a level and degree that is uncommon in this District. He

produces documents in an untimely manner and in an improper format, digitally “throwing them

over the fence” into an unorganized Dropbox account, then leaves it to Defendants and their

counsel to figure out what has been produced and what has not. He promises productions that

never come. He forces Defendants to take the laboring oar on joint submissions. And most

notably, he refuses to follow the Orders of this Court until, left with no alternative, Defendants

must engage (and pay) their attorneys to engage in motion practice to obtain what they are entitled

to under the Rules. It requires an enormous amount of work and time to sift through the detritus



                                                5
LEGAL\50080221\1.docx
Attorney Carson leaves in his rule-ignoring wake and to figure out the extent of the issues his

violations have caused and how best to fix them.

        It is Attorney Carson and his client who have benefited from his refusal to comply with

Orders and discovery obligations in this case, not Defendants. The Court’s fee award represents a

recovery of a small piece of the price that Defendants have had to pay to deal with Attorney

Carson’s misconduct, and the amount sought is reasonable and necessary under the circumstances.

As his most recent submissions make clear, even now, after extensive motion practice, multiple

hearings, and orders finding him in contempt, Attorney Carson still maintains that neither he nor

his client have done anything wrong.

        This Court should grant Defendant’s Petition for Attorneys’ Fees in full.

                                             Respectfully submitted,

                                             COZEN O’CONNOR

                                             BY: /s/David J. Walton
                                                David J. Walton (PA #86019)
                                                Leigh Ann Benson (PA #319406)
                                                One Liberty Place
                                                1650 Market Street, Suite 2800
                                                Philadelphia, PA 19103
                                                P: 215-665-2000
                                                F: 215-665-2013
                                                dwalton@cozen.com
                                                lbenson@cozen.com

                                                   Attorneys for Defendant
                                                   The Middle East Forum

                                                    /s/Sidney L. Gold
                                                    Sidney L. Gold (PA #21374)
                                                    William Riser (PA #312442)
                                                    1835 Market Street, Suite 515
                                                    Philadelphia, PA 19103
                                                    P: 215-569-1999
                                                    sgold@discrimlaw.net
                                                    briser@discrimlaw.net


                                                6
LEGAL\50080221\1.docx
                                                  Attorneys for Defendant
                                                  Gregg Roman
December 14, 2020


                               CERTIFICATE OF SERVICE

          I hereby certify that I served upon all counsel of record a true and correct copy of
 Defendant The Middle East Forum’s Reply In Support of Petition for Attorneys’ Fees via ECF
                                             filing.


                                           /s/ David J. Walton
                                           David J. Walton, Esquire

                                           COZEN O’CONNOR

                                           Attorney for Defendant,
                                           The Middle East Forum

December 14, 2020




                                              7
LEGAL\50080221\1.docx
